 



         

EXHIBIT 10.BB.1
AMENDMENT NO. 1 TO THE
EL PASO CORPORATION
2005 SUPPLEMENTAL BENEFITS PLAN
     WHEREAS, El Paso Corporation (the “Company”) maintains the El Paso
Corporation 2005 Supplemental Benefits Plan (the “Plan”), effective as of
January 1, 2005;
     WHEREAS, Section 6.7 of the Plan permits the Board of Directors or the
Compensation Committee of the Board of Directors from time to time to amend the
Plan, in whole or in part;
     WHEREAS, it is intended hereby to amend the Plan to comply with
Section 409A of the Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, the Plan is amended as follows:
     1. Section 2.12 is hereby amended in its entirety to read as follows:
     “2.12 Specified Employee
     “Specified Employee” means any Participant who is a “specified employee”
pursuant to Section 409A(a)(2)(B)(i) of the Code.”
     2. Section 5.1 is hereby amended to add the following paragraph to the end
of Section 5.1:
     “Notwithstanding the foregoing, Participants who were not vested in their
accrued supplemental pension benefits under the Frozen Plan as of December 31,
2004 shall receive such accrued supplemental pension benefits under this Plan so
long as the Participants become vested in such supplemental pension benefit as
set forth in the preceding paragraph.”
     3. Section 5.4 is hereby amended in its entirety to read as follows:
     “5.4 Time and Manner of Payment
     The payment of any benefits shall be made as provided below. Such payment
or payments shall constitute a complete discharge of all obligations to the
Participant and his or her Surviving Spouse or Beneficiary under the Plan.
     (a) Supplemental Pension Benefit Payments. Subject to Section 5.4(d), the
payment of any supplemental pension benefits pursuant to Section 5.1 owed to a
Participant (or his or her Surviving Spouse) shall be made in lump sum as soon
as practicable after the Participant’s termination of employment with the
Employer as determined by the Management Committee in its sole discretion;
provided however, that the payment shall be made no later than the later to
occur of (i) the last day of the calendar year in which the Participant’s
termination of employment occurs or (ii) the 90th day following the
Participant’s termination of

 



--------------------------------------------------------------------------------



 



employment. The amount of the payment under this subparagraph 5.4(a) shall be
determined pursuant to Section 5.5; provided, however, no such payment shall be
required to be made to the Participant if the amount of the payment the
Participant is entitled to receive for supplement pension benefits under this
Plan is less than $100.
     (b) Supplemental RSP Benefit Payments. Subject to Section 5.4(d), the
payment of any supplemental RSP benefits pursuant to Section 5.2 owed to a
Participant (or his or her Beneficiary) shall be made in a lump sum as soon as
practicable after the Participant’s termination of employment with the Employer
as determined by the Management Committee in its sole discretion and shall be in
an amount equal to the Participant’s ledger account balance at the time of such
payment; provided however, that the payment shall be made no later than the
later to occur of (i) the last day of the calendar year in which the
Participant’s termination of employment occurs or (ii) the 90th day following
the Participant’s termination of employment. Not withstanding the above, no such
payment shall be required to be made to the Participant if the amount of the
payment the Participant is entitled to receive for supplemental RSP benefits
under this Plan is less than $100.
     (c) Other Supplemental Benefit Payments. Subject to Section 5.4(d), the
payment of any other supplemental benefits pursuant to another plan or program
maintained by the Company or a Participant’s employment contract or other
agreement with the Company under Section 5.3 shall be made as provided in such
other applicable plan, program, employment contract or agreement.
     (d) Required Delay in Payment of Benefits for Specified Employees.
Notwithstanding Sections 5.4(a), 5.4(b) and 5.4(c), the payment of any benefit
owed to any Participant who is a Specified Employee pursuant to the Plan which
is not otherwise exempt from Section 409A of the Code shall be paid in a lump
sum during a 30-day period which commences on the date which is the day after
the six-month anniversary of such Specified Employee’s termination of
employment; provided, however, that this Section 5.4(d) shall not apply if the
Participant’s termination occurs by reason of his or her death.”
     IN WITNESS WHEREOF, this amendment has been executed by the undersigned,
thereunto duly authorized, effective as of January 1, 2007.

            EL PASO CORPORATION
      By:   /s/ Susan B. Ortenstone      

ATTEST:

                  By:   /s/ Marguerite Woung-Chapman         Corporate
Secretary             

-2-